DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 27 December 2019 has been entered.  After entry, claims 1-18 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 2017-57312 A.
The reference teaches, in the examples found in the Table translation, friction material compositions comprising a binding material, a friction adjusting material and fiber materials.  
The instant claims are met by the reference.
As for claim 1, the reference teaches various types of titanate materials which meet the matrix.  The zircon meets the ceramic material and the graphite/metal sulfide meets the lubricant.  As no copper component is met the limitation of “a copper component in an amount of 0.5 mass% of less” is met.  As the material is subjected to heating/calcination after thermoforming it would meet the limitation of “a sintered friction material”.
As for claim 2, various types of titanates such as potassium titanate are taught.
As for claim 3, the reference teaches potassium titanate and lithium potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 2017-2185 A.

The instant claims are met by the reference.
As for claim 1, the reference teaches various types of titanates which meet the titanate component.  The material listed as Grinding material A is zirconium silicate, the material listed as grinding material B is zirconium oxide and grinding material C is magnesium oxide and these meet the ceramic material.  The graphite and tin sulfide material meet the lubricant component.  As the reference teaches in paragraph [0052] that the friction material is subjected to a scorch treatment at 500 OC, it would meet the limitation of “a sintered friction material”.
As for claim 2, various types of titanates such as potassium titanate are taught.
As for claim 3, the reference teaches potassium titanate, lithium potassium titanate and magnesium potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.

As for claim 8, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 9, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 10, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.
As for claim 11, the reference teaches the addition of iron fibers, zinc powder, tin powder and aluminum powder.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyahi et al (US Patent Application Publication No. US 2016/0312846 A1).
The reference teaches, in examples 1-6, a friction material comprising various types of titanates, other inorganic fillers such as barium sulfate, mica, calcium hydroxide, or zinc, an abrasive such as zircon based abrasive or iron oxide, a lubricant, and a binder.  The friction material is pressure-formed, then subjected to heat compression forming and then heat treated at 250 OC.
The instant claims are met by the reference.
As for claim 1, the reference teaches various types of titanates which meet the titanate component.  The zircon abrasive meets the ceramic material and the lubricant which may be 
As for claim 2, the reference teaches the use of a titanate such as potassium titanate or lithium titanate.
As for claim 3, the reference teaches potassium titanate.
As for claim 4, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 5, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 6, the conversion of the amounts from mass% to volume% result in amounts that fall within the claimed range of amounts.
As for claim 7, the reference teaches that zinc may be added which meets the metal material.
As for claim 8, the reference teaches that zinc may be added which meets the metal material.
As for claim 9, the reference teaches that zinc may be added which meets the metal material.
As for claim 10, the reference teaches that zinc may be added which meets the metal material.
As for claim 11, the reference teaches that zinc may be added which meets the metal material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2017-57312 A.
The reference was discussed previously.  Further the reference teaches, in paragraph [0026], that metal powders other than copper can be added such as zinc and tin powders.
The instant claims are obvious over the reference.
As for claim 7, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 8, the reference teaches that a metal material such as zinc or tin may also be added.

As for claim 10, the reference teaches that a metal material such as zinc or tin may also be added.
As for claim 11, the reference teaches that a metal material such as zinc or tin may also be added.
As for claims 12-17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by adjusting the amounts or types of components which are necessary to produce a desired density.  That is, as the density would be based on the amounts and types of the components utilized, one could easily vary the amounts of the components in order to produce the necessary density of the material to be obtained.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 2017-2185 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 12-17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by adjusting the amounts or types of components which are necessary to produce a desired In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahi et al (US Patent Application Publication No. US 2016/0312846 A1).
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 12-17, while the reference does not recite the density of the composition, one of ordinary skill in the art would find it obvious to adjust the density of the material by adjusting the amounts or types of components which are necessary to produce a desired density.  That is, as the density would be based on the amounts and types of the components utilized, one could easily vary the amounts of the components in order to produce the necessary density of the material to be obtained.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US Patent No. 5,279,777 A).
O C and below in an inert gas atmosphere such as a nitrogen gas.  See also claims 1 and 14.
The instant claim is obvious over the reference.
As for claim 18, the reference teaches a process wherein a molded friction material may be heat treated at a temperature of 1000O C and below and wherein the friction material may include a potassium titanate fiber as a reinforcement material.  Accordingly this renders obvious the instant method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


                                                                                                                                                                                                       ajg
April 12, 2021